         Case 3:20-cr-00203-JO         Document 28       Filed 06/02/21     Page 1 of 3




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney
Ashley.Cadotte@usdoj.gov
1000 SW Third Ave., Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

 UNITED STATES OF AMERICA                            3:20-cr-00203-JO

                v.                                   GOVERNMENT’S SENTENCING
                                                     MEMORANDUM
 ANDREW STEVEN FAULKNER,

                Defendant.


                                       INTRODUCTION

       Defendant shined a high-powered green laser at a uniformed Federal Protective Officer

while the officer was engaged in his official duties of providing security at the Mark O. Hatfield

Courthouse. By plea agreement, the parties jointly recommend that the Court impose a three-

year term of probation with a condition of 6 months home detention.

                                 FACTUAL BACKGROUND

       A.      The Offense Conduct

       In the early morning hours of July 5, 2020, defendant shined a high-power green laser

light at a uniformed Federal Protective Officer, Adult Victim 1 (AV1), while AV1 was working

as a member of the security team for the Mark O. Hatfield Courthouse. AV1 was struck by the

green laser on his arm and in his eye. AV1 moved and was able to avoid prolonged exposure


Government’s Sentencing Memorandum                                                         Page 1
            Case 3:20-cr-00203-JO      Document 28      Filed 06/02/21     Page 2 of 3




and further strikes from defendant’s laser. AV1 was able to maintain a visual on defendant and

observed him continue to shine the laser in the direction of other officers. When officers

approached defendant, he attempted to flee but was ultimately apprehended and the laser was

located in his possession. The laser was marked as an SDLaser 303 and the label contained a

danger warning that the device emitted radiation and to avoid direct eye exposure. AV1 suffered

no serious injuries.

       B.       The Charge

       On July 6, 2020 defendant made his initial appearance and was released on conditions.

(ECF Nos. 5 and 6). On January 13, 2021 defendant pleaded guilty to a single count Information

charging Assault on a Federal Officer. (ECF No. 19).

       C.       The Plea Agreement & Guideline Computations

       Defendant agreed to plead guilty to one count of Assault on a Federal Officer. The

government will, subject to the limitations set forth in the agreement, recommend that defendant

receive a two-level reduction for acceptance of responsibility.

       The government agrees with the following PSR computations:

       Base Offense Level (USSG § 2A2.4):                                  10

       Adjustments

                Physical Contact (USSG § 2A2.4(b)(1)(A))                   +3

                Acceptance of Responsibility (USSG § 3E1.1):               -2

       Total Offense Level:                                                 11

The government agrees with Probation’s computation of zero criminal history points, putting

defendant in Criminal History Category I.

//



Government’s Sentencing Memorandum                                                           Page 2
         Case 3:20-cr-00203-JO         Document 28       Filed 06/02/21    Page 3 of 3




                                         DISCUSSION

       In accordance with the plea agreement, the parties recommend the Court impose a below

guidelines sentence of a three-year term of probation with a condition of 6 months home

detention. The parties’ recommendation reflects the seriousness of the offense and takes into

account the need to provide just punishment and afford adequate deterrence to criminal conduct

while satisfying the requirement of 18 U.S.C. § 3553(a) as a “sentence sufficient, but not greater

than necessary” to meet the purposes of § 3553(a)(2).

                                        CONCLUSION

       Based on the foregoing, the parties’ jointly recommend that this the Court impose a three-

year term of probation with a condition of 6 months home detention, subject to the standard

conditions, plus the special conditions recommended by the Probation Office, and a $25 fee

assessment.

Dated: June 2, 2021.                                 Respectfully submitted,

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney

                                                     /s/ Ashley R. Cadotte
                                                     ASHLEY R. CADOTTE , OSB #122926
                                                     Assistant United States Attorney




Government’s Sentencing Memorandum                                                         Page 3
